ORDER
On April 3, 1980, we issued an order remanding petitioner’s first petition for ha-beas corpus to the Family Court for an evidentiary hearing on the question of petitioner’s need for a restrictive environment. Subsequently, the transcript of an earlier Family Court hearing was filed with us which demonstrated that the trial justice did indeed have an evidentiary basis for his decision to confine petitioner at the Rhode Island Training School for Girls. Accordingly, our April 3, 1980 order remanding this matter to the Family Court for an evidentiary hearing is withdrawn. Both petitions for writ of habeas corpus are hereby denied.